J-A02016-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 SHARRAN DEV CHAKRAVORTY                 :
                                         :
                     Appellant           :   No. 39 WDA 2019

     Appeal from the Judgment of Sentence Entered December 6, 2018
   In the Court of Common Pleas of Allegheny County Criminal Division at
                     No(s): CP-02-CR-0009259-2018


BEFORE: SHOGAN, J., OLSON, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY OLSON, J.:                       FILED FEBRUARY 14, 2020

     Appellant, Sharran Dev Chakravorty, appeals from the judgment of

sentence entered on December 6, 2018 in the Criminal Division of the Court

of Common Pleas of Allegheny County. We affirm.

     The trial court summarized the facts and procedural history in this

matter as follows.

     On December 10, 2017[,] around 2:00 [a.m.,] Mt. Lebanon police
     were dispatched to a [crashed vehicle] at St. Bernard’s Church
     [along Washington Road in Allegheny County, Pennsylvania.].
     The vehicle, a white Jaguar, was located, crashed in the parking
     lot [of the church], while the driver was not present in the
     immediate area. Police began a search of the area and located
     [Appellant] walking on the sidewalk approximately 100 yards
     away from the church parking lot. [A] police officer, while driving
     up to [Appellant], noticed that [Appellant staggered] while he
     walked. The officer pulled alongside [Appellant] and, through the
     passenger side window, asked [Appellant] if he had been driving.
     [Appellant] responded that he had not been driving. The police
     officer then asked what [Appellant] was doing at that time, to
     which [Appellant] responded that he was waiting for an Uber. The
J-A02016-20


      police officer then activated his rear warning lights, exited his
      vehicle, and approached [Appellant] on the sidewalk. During the
      interaction, the police officer smelled the odor of alcohol beverage
      on [Appellant’s] breath. The police officer asked if [Appellant] had
      wrecked his Jaguar, which [Appellant] denied. The police officer
      followed-up by asking if [Appellant] wrecked his father’s Jaguar,
      [to which Appellant admitted]. The police officer noticed that
      there was blood dripping from [Appellant’s] right hand. A second
      police officer arrived on the scene, allowing the first police officer
      to return to St. Bernard’s parking lot to inspect the Jaguar. During
      the inspection, it was noticed that the right steering wheel control
      lever was damaged, and had a sharp edge on it. [Appellant] was
      arrested following a field sobriety test.

                                      ****

      At [docket number 9259-2018, Appellant] was charged with
      driving under the influence of alcohol or controlled substance [75
      Pa.C.S.A. § 3802(a)(1)], careless driving [75 Pa.C.S.A.
      § 3714(a)], and accident involving unattended vehicle or property
      [75 Pa.C.S.A. § 3745(a)]. On December 6, 2018, a hearing was
      held on [Appellant’s] motion to suppress[. Following the denial of
      Appellant’s motion, a non-jury trial ensued and Appellant] was
      found guilty of all charges. [Appellant] waived his presentence
      report and was sentenced to [] thirty (30) days in the county
      intermediate punishment program, six (6) months of probation,
      and a fine of $750[.00 for] driving under the influence[.]

      Post-sentence motions were not filed in this matter. A timely
      notice of appeal was filed on January 4, 2019. [Appellant] was
      ordered to file a [concise statement of errors] complained of on
      appeal [and the trial court issued its opinion on June 6, 2019.]

Trial Court Opinion, 6/6/19, at 1-3 (not paginated; superfluous capitalization

omitted).

      Appellant raises the following claim on appeal.

      Did the trial court err in denying Appellant’s [m]otion to
      [s]uppress when the uniformed officer exited his marked police
      vehicle, which had either overhead or rear flashing lights
      activated, to question Appellant because a seizure occurred and


                                      -2-
J-A02016-20


      the officer did not have a reasonable suspicion to support the
      seizure?

Appellant’s Brief at 4.

      Appellant challenges a trial court order that denied his motion to

suppress. We review such claims using the following standard and scope of

review.

      Our standard of review ... is whether the record supports the trial
      court's factual findings and whether the legal conclusions drawn
      therefrom are free from error. Our scope of review is limited; we
      may consider only the evidence of the prosecution and so much
      of the evidence for the defense as remains uncontradicted when
      read in the context of the record as a whole. Where the record
      supports the findings of the suppression court, we are bound by
      those facts and may reverse only if the court erred in reaching its
      legal conclusions based upon the facts.

      Commonwealth v. Galendez, 27 A.3d 1042, 1045 (Pa. Super.
      2011) (en banc) (citation omitted), appeal denied, 40 A.3d 120
      (Pa. 2012).      Additionally, “[a]ppellate courts are limited to
      reviewing only the evidence presented at the suppression hearing
      when examining a ruling on a pretrial motion to suppress.”
      Commonwealth v. Bush, 166 A.3d 1278, 1281–1282 (Pa.
      Super. 2017) (citation omitted), appeal denied, 176 A.3d 855. “It
      is within the suppression court's sole province as factfinder to pass
      on the credibility of witnesses and the weight to be given their
      testimony.” Id. at 1282 (citation omitted).

Commonwealth v. Koonce, 190 A.3d 1204, 1211-1212 (Pa. Super. 2018).

      Appellant claims that his encounter with the police ripened from a mere

encounter into an investigative detention when the officer activated his rear

warning lights, exited his vehicle in a no parking zone, and approached

Appellant to make further inquiries.    Under these circumstances, Appellant

maintains that no reasonable person would feel free to leave. See Appellant’s



                                      -3-
J-A02016-20


Brief at 12.    Appellant further contends that the officer lacked reasonable

suspicion to support the detention because, at the moment when the officer

encountered      Appellant    staggering       along   the   sidewalk,   Appellant    was

equidistant from the crash scene and several bars and restaurants on

Washington Road and the officer did not know when the accident occurred or

whether Appellant was operating the vehicle involved in the crash.               Id. at

11-12. The Commonwealth argues that the interaction was a mere encounter

that required no particular level of suspicion or, alternatively, that reasonable

suspicion supported Appellant’s detention.

       Contrary to the Commonwealth’s first contention, we assume, solely for

purposes of this appeal, that the interaction constituted an investigative

detention since the officer activated the rear emergency lights on his cruiser.

See Commonwealth v. Livingstone, 174 A.3d 609, 621 (Pa. 2017)

(activation of police vehicle’s overhead lights and sirens to initiate a traffic

stop constitutes an investigative detention since reasonable people would not

assume they are free to leave when confronted with such signals).1                   After

____________________________________________


1 Although neither party cited or discussed Livingstone in this appeal, we
acknowledge there may be grounds for distinguishing Livingstone’s
application in this case. In Livingstone, our Supreme Court reasoned that
the activation of police overhead lights and sirens was universally understood
by motorists as a command to pull over or, if already stopped, to remain in
place. See Livingstone, 174 A.3d at 621. As such, the initiation of a traffic
stop through the activation of police lights constitutes an investigative
detention. Id. at 619. Obviously, the present case does not involve a traffic
stop or the activation of police sirens. Nevertheless, in the absence of



                                           -4-
J-A02016-20


careful review, we agree with the trial court that reasonable suspicion

supported Appellant’s detention.

       Having [concluded that Appellant was subject to an investigative
       detention], we must now determine whether [the police] had
       reasonable suspicion to detain [Appellant]. An officer may stop
       and briefly detain a person for investigatory purposes when that
       officer has “reasonable suspicion, based on specific and articulable
       facts, that criminal activity may be afoot.” Commonwealth v.
       Allen, 725 A.2d 737, 740 (Pa. 1999). “[T]he fundamental inquiry
       is an objective one, namely, whether the facts available to the
       officer at the moment of the intrusion warrant a man of reasonable
       caution in the belief that the action taken was appropriate.”
       Commonwealth v. Gray, 784 A.2d 137, 142 (Pa. Super. 2001).
       We must consider the totality of the circumstances, including such
       factors as “tips, the reliability of the informants, time, location,
       and suspicious activity, including flight.”             Id., citing
       Commonwealth v. Freeman, 757 A.2d 903, 908 (Pa. 2000).

Commonwealth v. Smith, 172 A.3d 26, 33 (Pa. 2017).

       The record emerging from Appellant’s suppression hearing shows that

at approximately 2:00 a.m. on December 10, 2017, the Mt. Lebanon Police

Department received a report of a vehicle crash in the parking lot of St.

Bernard’s Church on Washington Road. Thereafter, an officer responded to

the scene and confirmed that a white Jaguar had been involved in the accident

and that the vehicle was unattended. Having confirmed significant details of

the incoming report, the officer possessed reason to believe that the crash

occurred recently and that the driver remained on foot in the local vicinity.



____________________________________________


advocacy concerning the application of Livingstone, we shall treat the instant
case as involving an investigative detention that required reasonable
suspicion.

                                           -5-
J-A02016-20


Armed with this information, the officer drove north past the church parking

lot and, within 100 yards, observed Appellant staggering along the sidewalk

adjacent to Washington Road.         In response to the prosecutor’s question

concerning why he initially stopped and approached Appellant, the officer

testified: “He was within a very close distance to a crash where nobody was

still in the car, and there’s very little foot traffic [in the area at 2:00 a.m.] in

the morning, and he was staggering when I saw him.”              N.T. Suppression

Hearing, 12/6/18, at 22-23. Based upon the totality of the circumstances,

including the verified information in the initial report, the late hour, the

sparsity of foot traffic in the area, Appellant’s close proximity to the accident,

and Appellant’s drunken gait, we are satisfied that the officer possessed

reasonable suspicion to initiate a detention when he parked his police cruiser

and approached Appellant to make further inquiries.            Hence, Appellant’s

challenge to the trial court’s suppression ruling merits no relief.

      Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/14/2020




                                       -6-